DETAILED ACTION 
Response to Arguments
The amendments filed 2/17/2021 have been entered and made of record. 

The Applicant's amendments and arguments filed 2/17/2021 have been considered but are moot in view of the new ground(s) of rejection because the Applicant has amended at least independent claims 1, 11, and 20 respectively.

Re the amendments and Remarks to claims 1, and 11, with the additional element “allowing human users to verify potential smoke or fire related threats identified by the artificial intelligence by polling the human users in a community”;
As discussed in the last Office Action of 11/18/2020,  Cuban as modified by Flick disclose allowing human users to verify potential smoke or fire related threats identified by the artificial intelligence (see Cuban: e.g., ---- The ability to utilize heat signatures and train classifiers (or HOG descriptors, etc.) …. Classifiers can be trained to detect smoke, flames, heat signatures, or other objects that may be indicative of fires or other such occurrences.  In at least some embodiments the drones can be directed to move towards the area until sufficient information is available to determine the size of the fire, as well as the presence of humans near the fire and the type of activity of those humans, in order to determine whether the fire is likely a campfire or other contained fire that does not require attention. In at least some embodiments image data for such a fire may be transmitted to a specific location or address for review by a human just to ensure that the fire does not require any type of official action.  Drones can 
Cuban as modified by Flick however do not explicitly disclose that above “transmitted to a specific location or address for review by a human” is polling the human users in a community;
such newly added element is still rejected under a new ground(s) of rejection, further in view of TEDESCO (US 20060248028 A1),
TEDESCO teaches {fire, smoke alarming system including allowing human users to verify potential smoke or fire related threats} by polling the human users in a community (see TEDESCO: e.g., -- the system can be configured to make binary determinations of seemingly non-binary questions simply by asking a binary question and verifying a first set of responses against subsequent verification sets (that may be more specific)…. (1) submit the same image/video clip to more users for verification, and/or (2) ask a more specific question ("Does it appear that the home is on fire? Yes or no?"--, in [0386]-[0390]; similarly, also see: --require workers to make "binary" (e.g., "yes" or "no") decisions, or to select from an otherwise limited set of possible responses (e.g. multiple choice answers).  A list of various exemplary applications of embodiments of the present invention follow.  [0320] 1.  Opinion Polls and Research.--, in [0319]-[0320]);


Re Amendments to claim 20, first of all. Examiner would like to point out that claim 20 is independent claim to claims 1-19. Claim 20 claims for a camera alone.  So that, above discussions of the limitation of claim 1 such as “a non-transitory computer readable medium capable of executing a software application allowing human users to verify potential smoke or fire related threats identified by the artificial intelligence by polling the human users in a community: and a means for notifying a fire department, service, or brigade of verified smoke or fire related threats” is out of the scope of claim 20.
Re newly added limitations to claim 20, of “wherein said algorithm is defined, at least in part, by use of (i) a threshold filter for determining a shut-off threshold depending on the pixel matrix, (ii) an erosion filter to remove noise, and (iii) an additional filter selected from the group consisting of: (1) an infrared filter to identify fire and smoke related threats: and (2) a dilation filter”
First, Cuban modified by Flick and Livchak disclose wherein said algorithm is defined, at least in part, by use of (i) a threshold filter (see Cuban: e.g., -- image pre-processing can be performed for purposes of improving the quality of the image, as may include filtering out noise, adjusting brightness or contrast, etc. In cases where the camera might be moving, some amount of position or motion compensation may be performed as well.--, in [0023]; also see Livchak: e.g., -- A type of sensor that lies between the spot radiant temperature sensor 208 and an infrared camera 212 is a coarse image radiant sensor 210 that gathers only small number of pixels with a course sensor.  Such a sensor may have a ten-by-ten matrix of infrared sensors.  The coarse image sensor 210 may have built-in image processing functionality and may produce a low-bandwidth data stream that can be filtered more easily in real-time.--, in [0049], “a low-pass filter” in [0058], and. -- Further transient and stable shapes defined by radiant temperature variation with luminance or color level decimation (e.g., a posterization filter, a threshold filter, and/or a boundary-delineating filter) may be recognized and classified to distinguish as characteristics of normal and fire conditions.  Such image processing may be done digitally by various known methods by implementing an image processing 306 component to the conditioning of the image signals from the various imaging devices discussed above (e.g., coarse thermal imaging device 210, infrared camera 212, duct wall imaging device 214, etc.).--, in [0061]);
Cuban as modified by Flick and Livchak however do not explicitly disclose threshold filter for determining a shut-off threshold depending on the pixel matrix,
such newly added element is still rejected under a new ground(s) of rejection, further in view of WEISBACH (US 20110297828 A1),
WEISBACH teaches a thermal imaging camera, such as an infrared camera used in fire and smoke detection and alarming system including image processing algorithm use of (i) a threshold filter for determining a shut-off threshold depending on the pixel matrix (see WEISBACH: e.g., -- To avoid this, the weight of a pixel is set at a higher percentage weight (e.g., 100%) in one embodiment of the present invention if the difference in the value of its pixel intensity from the intensity of the corresponding pixel in the accumulator 8 is above a shut-off threshold value I.sub.AS.  The pixel .mu.s thus written into the accumulator 8 more rapidly (or immediately and without averaging).  The shut-off threshold value I.sub.AS is typically set just slightly above the extent of variations caused by the noise--, in [0076]-[0079]),
Cuban (as modified by Flick and Livchak) and WEISBACH are combinable as they are in the same field of endeavor: a thermal imaging, such as infrared camera used for a fire/smoke detection and alarming system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cuban (as modified by Flick and Livchak)’s camera  using WEISBACH’s teachings by including image processing algorithm use of (i) a threshold filter for determining a shut-off threshold depending on the pixel matrix to Cuban (as modified by Flick and Livchak)’s image processing, such as addition to , threshold filtering, low-pass filtering in order to achieve noise suppressions  (see WEISBACH: e.g., in [0076]-[0079]).
Cuban as modified by Flick, Livchak and WEISBACH however still do not explicitly disclose including image processing algorithm use of (ii) an erosion filter to remove noise, and (iii) an additional filter selected from the group consisting of: (1) an infrared filter to identify fire and smoke related threats: and (2) a dilation filter;
Frank teaches image processing algorithm use of (ii) an erosion filter to remove noise, and (iii) an additional filter selected from the group consisting of: (1) an infrared filter to identify fire and smoke related threats: and (2) a dilation filter (see Frank: e.g., -- the AI-based object recognition method performed at block 344 is combined with a line/wall detection algorithm in order to perform the room segmentation.  Utilizing a line/wall detection algorithm has the positive side effect of creating geometric data that can be used for CAD export.  The AI-based object recognition process and 2D map generation described previously identifies and labels door locations.  In an embodiment, a method to identify walls or segments of lines is applied (e.g. a filter chain including erosion, dilation, Canny, Hough lines) using the identified door locations resulting in a map such as that shown in FIG. 39.  In an embodiment, walls and segments of walls are identified directly on a 2D map built by a handheld scanner using a line detection algorithm.  In some cases doors are built in a way that their shape can be identified in 2D by detecting the points in which the laser data goes slightly inside the wall and there is a symmetry between points.  In addition, if the distance in between two points is more or less the same length of a door, it can be considered it a door.  However, as this method is not always reliable and can result in a lot of false positives, it is combined with the application of an object recognition method to the output of a vision based sensor.--, in [0131]-[0138]);
Cuban (as modified by Flick, Livchak and WEISBACH) and Frank are combinable as they are in the same field of endeavor: a thermal imaging, such as infrared camera used for a fire/smoke detection and alarming system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cuban (as modified by Flick, Livchak and WEISBACH)’s  camera using Fank’s teachings by including image processing algorithm use of (ii) an erosion filter to remove noise, and (iii) an additional filter selected from the group consisting of: (1) an infrared filter to identify fire and smoke related threats: and (2) a dilation filter to Cuban (as modified by Flick, Livchak and WEISBACH)’s image processing in order to recognize, any types of labeled images can be used as training data.  For example, in an embodiment the labeled images include safety items such as, but not limited to: fire extinguishers, fire alarms, smoke detectors, sprinkler systems, and exit door signs (see Frank: e.g., in [0131]-[0138]).


 
	Therefore, claims 1-20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Amended Claims 1-10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the independent claim 1 limitation(s) uses ‘artificial intelligence to compare results…”, “a means for notifying a fire department….”  wherein these “artificial intelligence …” and “a means for….” as a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure {such as a computer, or a processor} as performing the claimed function {such as block “54”, “56”, “58”, or “60” depicted in Fig. 3, “70 server” and described in Fig. 4 of the drawings of this application} and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cuban (US 20170053169 A1), in view of Flick (US 10137984 B1, DATE FILED:    August 12, 2016), and further in view of TEDESCO (US 20060248028 A1).
Re Claim 1, Cuban discloses smoke detection system (see Cuban: e.g., -- The ability to utilize heat signatures and train classifiers (or HOG descriptors, etc.) for certain types of objects can enable other types of determinations and uses as well…. the drone can also communicate wirelessly with other drones to cause those drones to move to the area to help drop extinguishing material as well.  If such capability is not present, the drones can at least capture additional image information (as may include visual and heat signature data) in order to help provide information about the current state of the fire in order to help guide firefighters to the appropriate locations.  Classifiers can be trained to detect smoke, flames, heat signatures, or other objects that may be indicative of fires or other such occurrences.  In at least some embodiments the drones can be directed to move towards the area until sufficient information is available to determine the size of the fire, as well as the presence of humans near the fire and the type of activity of those humans, in order to determine whether the fire is likely a campfire or other contained fire that does not require attention. --, in [0039]-[0042]) comprising: 
a camera (see Cuban: e.g., -- the ability to obtain two different views from determinable viewpoints enables the capturing of stereoscopic image data, whereby the disparity provides information about distance and scale.  For example, the people 602, 604 in FIG. 6 are both contained within the fields of view 610, 612 of the cameras of the respective drones 606, 608.  If, using sensors such as position sensors, geographic sensors, altimeters, proximity sensors, and/or other such sensors, the drones 606, 608 are able to determine their relative positions, the data captured by each camera can be correlated to provide disparity information that varies with distance.--, in [0039]-[0042]) comprising:
an infrared camera module periodically taking photos of a landscape (see Cuban: e.g., -- these cameras can be provided using one or more drones, which can each include one or more cameras or other sensors for capturing the image data.  These can include, for example, digital still cameras, digital video cameras, infrared detectors, stereoscopic cameras, thermal sensors, motion sensors, proximity sensors, and other such sensors or components.  The image data can include one or more images, or video, indicating pixel values for pixel locations of the camera sensor, for example, where the pixel values can represent data such as the intensity or color of ambient, infrared IR, or ultraviolet (UV) radiation detected by the sensor.--, in [0030], and [0047]);
to determine a geographic position of objects identified within the landscape, (i) a position/location receiver and (ii) a gyroscope, a magnetometer, or an accelerometer; a light intensity sensor; an operable connection to the Internet (see Cuban: e.g., -- utilize at least some amount of object recognition and analysis on the drones themselves in order to determine changes in position and flight path that can assist in obtaining appropriate image data…. the drones 402 coordinate (either collectively or under direction of the "master" drone 408) to move to positions whereby the drones 402 can each obtain image data for views of the plaza where the increased activity is determined to occur. --, in [0032]-[0034], and, -- the ability to obtain two different views from determinable viewpoints enables the capturing of stereoscopic image data, whereby the disparity provides information about distance and scale.  For example, the people 602, 604 in FIG. 6 are both contained within the fields of view 610, 612 of the cameras of the respective drones 606, 608.  If, using sensors such as position sensors, geographic sensors, altimeters, proximity sensors, and/or other such sensors, the drones 606, 608 are able to determine their relative positions, the data captured by each camera can be correlated to provide disparity information that varies with distance.  By knowing the optical properties of the camera assemblies and relative positions, the disparity data can be used to obtain distance and dimension data for the people 602, 604 and other objects in the scene.--, in [0039], --the drones can at least capture additional image information (as may include visual and heat signature data) in order to help provide information about the current state of the fire in order to help guide firefighters to the appropriate locations.--, in [0042]; -- gyroscopes, electronic compasses, inertial sensors, accelerometers, magnetometers, and the like.--, in [0047]-[0049]);
Cuban however does not explicitly disclose that above position sensor to obtain position coordination and information locations is from GPS receiver;
Flick teaches that {a drone system} to determine a geographic position of objects identified within the landscape, (i) a GPS receiver (see Flick: e.g., -- The drone may also be in communication with a navigation system that transmits navigation data to the drone.  For example, the drone may by in communication with a Global Positioning System (GPS) or a Global Navigation Satellite System (GNSS).  In some embodiments, the navigation system may be configured to provide navigation data for the interior of a property.  For example, the navigation system may include a plurality of sensors installed within the property that are communicatively coupled to the drone to provide the navigation data, such as via wireless communication or data transmission over one or more indirect or direct radio frequency links.--, in lines 56-67, col. 4),
Cuban and Flick are combinable as they are in the same field of endeavor: a smoke detection system using drones and images thereof. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cuban’s system using Flick’s teachings by including determine a geographic position of objects identified within the landscape, (i) a GPS receiver to Cuban’s position information source and position sensor in order to provide the navigation data, such as via wireless communication or data transmission over one or more indirect or direct radio frequency links (see Flick: e.g. in lines 25-60, col. 1, lines 56-67, col. 4, and in line 45, col. 7 through 32, col. 8),
Cuban as modified by Flick further disclose a processor that (i) downloads stored data which includes the photos through the operable connection to the Internet (see Cuban: e.g., Fig. 11, -- In addition to image data, heat signature data can be captured and analyzed concurrently in order to attempt to improve the confidence in human detection determinations.  A relatively low level of confidence, such as at least 20% confidence, may be sufficient to cause the drone 702 to change a flight path to be able to move closer to the potential object of interest 704 and capture a larger and/or higher resolution view of the object.  The ability to perform quick object recognition on the drone and combine this with heat signature or other such data can enable the drone to scan a large area and move into any regions that contain a potential object of interest…. High resolution image data can be transferred to a remote system to help with the determination as well--, in [0040]-[0042]; and, -- the device includes at least one processor 1102 for executing instructions.  The instructions can be received from a remote source and/or stored in a memory element 1104 of the computing device….. The device can include at least one communication component 1108, as may enable wired and/or wireless communication of voice and/or data signals over a network such as a cellular network, a radio network, the Internet, a Wi-Fi network, BLUETOOTH, and the like.  The device can include at least one additional input device 1110 able to receive conventional input from a user.  This conventional input can include, for example, a push button, touch pad, touch screen, wheel, joystick, keyboard, mouse, trackball, camera, microphone, keypad or any other such device or element whereby a user can input a command to the device.  These I/O devices could even be connected by a wireless infrared or Bluetooth or other link as well in some embodiments.--, in [0059]-[0060], and also see: -- analyzing, using at least one processor of the UAV, the sensor data to recognize instances of objects of interest represented in the sensor data, the instances recognized using at least one object recognition algorithm executed by the at least one processor of the UAV;  determining at least one of a number of the instances or a respective location of each of the instances of the objects of interest within the area of interest;  and providing summary data including information about at least one of the number of instances or the respective locations within the area of interest.--, in claim 8; similarly, also see Flick: e.g., -- The drone may transmit at least a portion of the collected sensor data to the user computing device associated with an owner or other party of a property within the coverage area.--, in lines 0-47, col. 5); and
(ii) executes an algorithm comparing characteristic values of the photos based on a pixel matrix (see Cuban: e.g., -- If image data is captured for both states of the environment 200, 220, and additional image data may be available for comparison, the portions of the image data that correspond to background can be determined, and those can be removed (or ignored) from the image data in order to leave remaining those portions of the image data that correspond to the "foreground" objects…. If the image data for FIG. 2B has the average values for the background subtracted from the values for each corresponding pixel location, the remaining portions 240 of the image data will correspond to those portions of the image data that do not correspond to background regions or objects, as the subtraction did not result in pixel values of approximately zero.  It should be understood that lighting, shadow, motion, intensity, and other factors can affect the actual values after subtraction, such that there can be a threshold or range set around a zero pixel value after subtraction such that pixels with pixel values within a threshold value of zero will be considered background in at least some embodiments.  The remaining portions 240 will correspond to "blobs" of image data, or contiguous pixel regions, that each correspond to a determined foreground object, or a potential object of interest.  In this way, the computer vision, object recognition, or other such process need only consider the regions of the foreground objects as illustrated in FIG. 2C, as opposed to the full image data of FIG. 2B. --, in [0022]; -- The dimension data can help to increase the confidence in the objects of interest.  For example, if the object being identified is a doll or action figure that is only three inches tall, then even though the feature recognition process might identify the action figure as a human with a minimum level of confidence, the dimensions can indicate that the object is actually not an adult human.  Similarly, if the object is a twelve foot tall statue, the dimension data can be used to rule out the possibility, at least with a very high likelihood, that the object is an adult human.  Various other features can be used to improve confidence in other embodiments as well, such as color analysis and the like.  For example, if a statue object is monochrome bronze then the statue can be ruled out as a human with high likelihood even if the feature points match a human object according to the appropriate classifier.--, in [0039], and,  -- The data can be stored over time for subsequent analysis and comparison, as may be useful in determining trends or patterns that can be based at least in part upon historical behavior data or other such information.--, in [0044], {above “pixel values” thresholding distinctly either as “background” or as “foreground” object blob are the characteristic value based on pixel matrix, and further applied into classification based on such object dimension..etc.,}; similarly, also see Flick: e.g., -- the drone may collect initial sensor data and analyze the initial sensor data to detect any potential points-of-interest (POIs) in the zone.  More specifically, the drone may analyze the initial sensor data to detect any potential incidents, damage, and/or theft.  For example, if the drone includes a thermal camera, the drone may detect a potential fire.  In another example, the drone may store image data of the zone and may compare an image of the initial sensor data to the stored image--, in lines 16-23, col. 5);
a non-transitory computer readable medium capable of executing a software application allowing human users to verily potential smoke or fire related threats identified by the artificial intelligence (see Cuban: e.g., --the drone can include at least some amount of memory 866 for storing at least a portion of the image data, at least temporarily on the drone.  The data can be stored at least until such time as one or more processors 860 of the drone are able to analyze at least a portion of the data and/or at least a portion of the data is able to be communicated, via a wireless communication device 870, to a base station or remote system or server for analysis.  The memory can include any appropriate memory, or combination thereof, as may include flash memory or another such non-transitory, non-volatile computer-readable storage medium.--, in [0047], and, -- The ability to utilize heat signatures and train classifiers (or HOG descriptors, etc.) …. Classifiers can be trained to detect smoke, flames, heat signatures, or other objects that may be indicative of fires or other such occurrences.  In at least some embodiments the drones can be directed to move towards the area until sufficient information is available to determine the size of the fire, as well as the presence of humans near the fire and the type of activity of those humans, in order to determine whether the fire is likely a campfire or other contained fire that does not require attention. In at least some embodiments image data for such a fire may be transmitted to a specific location or address for review by a human just to ensure that the fire does not require any type of official action.  Drones can also be coordinated to fly in the area around the fire in order to identify streams, cliffs, or other features that may naturally stop the spread of the fire in a particular direction, in order to help guide the fire teams to locations where they can be most effective.  The ability to locate rivers and cliffs can also help guide the firefighters along a path where they will be able to pass without significant effort or deviation required--, in [0039]-[0042]; and, --Once the foreground portions or "blobs" of image data are determined, those portions can be processed using a computer vision algorithm for object recognition or other such process.  Object recognition typically makes use of one or more classifiers that have been trained to recognize specific types of categories of objects, such as people, cars, bicycles, and the like.  Algorithms used for such purposes can include convolutional or other deep neural networks (DNNs), as may utilize one or more feature extraction libraries for identifying types of feature points of various objects.  In some embodiments, a histogram or oriented gradients (HOG)-based approach uses feature descriptors for object detection, such as by counting occurrences of gradient orientation in localized portions of the image data.  Other approaches that can be used take advantage of features such as edge orientation histograms, shape contexts, and scale-invariant feature transform descriptors, although these approaches may not provide the same level of accuracy for at least some data sets.--, in [0024]); Cuban as modified by Flick however do not explicitly disclose that above “transmitted to a specific location or address for review by a human” is polling the human users in a community;
TEDESCO teaches {fire, smoke alarming system including allowing human users to verify potential smoke or fire related threats} by polling the human users in a community (see TEDESCO: e.g., -- the system can be configured to make binary determinations of seemingly non-binary questions simply by asking a binary question and verifying a first set of responses against subsequent verification sets (that may be more specific)…. (1) submit the same image/video clip to more users for verification, and/or (2) ask a more specific question ("Does it appear that the home is on fire? Yes or no?"--, in [0386]-[0390]; similarly, also see: --require workers to make "binary" (e.g., "yes" or "no") decisions, or to select from an otherwise limited set of possible responses (e.g. multiple choice answers).  A list of various exemplary applications of embodiments of the present invention follow.  [0320] 1.  Opinion Polls and Research.--, in [0319]-[0320]);
Cuban and TEDESCO are combinable as they are in the same field of endeavor: a fire/smoke detection and alarming system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cuban’s system using TEDESCO’s teachings by including to verify potential smoke or fire related threats by polling the human users in a community to Cuban’s transmitting image data for such a fire/smoke for review by a human just to ensure that the fire does not require any type of official action in order to make determinations of questions simply by asking a binary question and verifying a first set of responses against subsequent verification sets (see TEDESCO: e.g., in [0386]-[0390], and [0319]-[0320]);
Cuban as modified by Flick and TEDESCO a means for notifying a fire department, service, or brigade of verified smoke or fire related threats (see Cuban: e.g., -- The ability to utilize heat signatures and train classifiers (or HOG descriptors, etc.) …. Classifiers can be trained to detect smoke, flames, heat signatures, or other objects that may be indicative of fires or other such occurrences.  In at least some embodiments the drones can be directed to move towards the area until sufficient information is available to determine the size of the fire, as well as the presence of humans near the fire and the type of activity of those humans, in order to determine whether the fire is likely a campfire or other contained fire that does not require attention. In at least some embodiments image data for such a fire may be transmitted to a specific location or address for review by a human just to ensure that the fire does not require any type of official action.  Drones can also be coordinated to fly in the area around the fire in order to identify streams, cliffs, or other features that may naturally stop the spread of the fire in a particular direction, in order to help guide the fire teams to locations where they can be most effective.  The ability to locate rivers and cliffs can also help guide the firefighters along a path where they will be able to pass without significant effort or deviation required--, in [0039]-[0042], and, --the reporting engine can quickly send a notification to the appropriate entity or entities, such as a police department, ambulance dispatch, fire department, etc. Various other reports can be generated as well as would be apparent to one of ordinary skill in the art in light of the teachings and suggestions contained herein.  The data can be stored over time for subsequent analysis and comparison, as may be useful in determining trends or patterns that can be based at least in part upon historical behavior data or other such information.--, in [0044]).

Re Claim 3, Cuban as modified by Flick and TEDESCO further disclose the camera is mounted on a drone (see Cuban: e.g., -- the ability to obtain two different views from determinable viewpoints enables the capturing of stereoscopic image data, whereby the disparity provides information about distance and scale.  For example, the people 602, 604 in FIG. 6 are both contained within the fields of view 610, 612 of the cameras of the respective drones 606, 608.  If, using sensors such as position sensors, geographic sensors, altimeters, proximity sensors, and/or other such sensors, the drones 606, 608 are able to determine their relative positions, the data captured by each camera can be correlated to provide disparity information that varies with distance.--, in [0039]-[0042]).

Re Claim 4, Cuban as modified by Flick and TEDESCO further disclose a File Transfer Protocol (FTP) server to control image capture (see Cuban: e.g., --High resolution image data can be transferred to a remote system to help with the determination--, in [0041]-[0042], and --including HTTP servers, FTP servers, CGI servers, data servers, 
Java servers, and business application servers.  The server(s) also may be capable of executing programs or scripts in response requests from user devices, such as by executing one or more Web applications that may be implemented as one or more scripts or programs written in any appropriate programming language.--, in [0062]).

	Re Claim 6, Cuban as modified by Flick and TEDESCO further disclose wherein the artificial intelligence references a deep learning library to continuously improve the ability to recognize smoke (see Cuban: e.g., --Algorithms used for such purposes can include convolutional or other deep neural networks (DNNs), as may utilize one or more feature extraction libraries for identifying types of feature points of various objects.  In some embodiments, a histogram or oriented gradients (HOG)-based approach uses feature descriptors for object detection, such as by counting occurrences of gradient orientation in localized portions of the image data.  Other approaches that can be used take advantage of features such as edge orientation histograms, shape contexts, and scale-invariant feature transform descriptors, although these approaches may not provide the same level of accuracy for at least some data sets.--, in [0024], and, --Classifiers can be trained to detect smoke, flames, heat signatures, or other objects that may be indicative of fires or other such occurrences.  In at least some embodiments the drones can be directed to move towards the area until sufficient information is available to determine the size of the fire, as well as the presence of humans near the fire and the type of activity of those humans, in order to determine whether the fire is likely a campfire or other contained fire that does not require attention. --, in [0039]-[0042]).

	Re Claim 7, Cuban as modified by Flick and TEDESCO further disclose wherein the means for notifying a fire department, service, or brigade is a notification forming part of a mobile application or a web application, an email, a short messaging service (SMS), or a multi-media messaging service (MMS) (see Flick: e.g., --The abnormal condition identified may be associated with fire or smoke, and the corrective action may be contacting a third party security service.  The corrective action may be generating an electronic message, and transmitting the electronic message to a customer mobile device via a wireless communication channel.--, in line 44, col. 30 through line 4, col.31).

Re Claim 8, Cuban as modified by Flick and TEDESCO further disclose wherein the smoke or fire related threats are deemed verified if, after polling the human users, more human users indicate there is smoke or a fire than users who do not indicate there is smoke or a fire, and further wherein a verified smoke or fire related threat results in the means for notifying a fire department, service, or brigade transmitting an alarm to the fire department, service, or brigade (see Flick: e.g., -- (4) verify or determine an abnormal condition exists at the impacted zone via sensor data collected from the one or more drone-mounted sensors; and/or (5) generate and transmit (via wireless communication or data transmission over one or more radio frequency links) a notification that the abnormal condition exists at the impacted zone of the property, or generate and transmit (via wireless communication or data transmission over one or more radio frequency links) one or more recommended actions to a mobile device of a customer--, in lines 15-27, col. 17, and similarly, in lines 22-38, col. 19).

Re Claim 9, Cuban as modified by Flick and TEDESCO further disclose wherein the alarm transmitted to the fire department, service, or brigade includes a photo of the verified smoke or fire related threat, a map with a calculated position of the camera from the GPS receiver, and statistics including how many and what percentage of human users verified the smoke or fire related threat (see Flick: e.g., -- The drone may also be in communication with a navigation system that transmits navigation data to the drone.  For example, the drone may by in communication with a Global Positioning System (GPS) or a Global Navigation Satellite System (GNSS).  In some embodiments, the navigation system may be configured to provide navigation data for the interior of a property.  For example, the navigation system may include a plurality of sensors installed within the property that are communicatively coupled to the drone to provide the navigation data, such as via wireless communication or data transmission over one or more indirect or direct radio frequency links.--, in lines 56-67, col. 4, --The drone may be configured to determine a navigation path to the zone based upon stored information (e.g., a map of the coverage area) and navigation data received from the navigation system.  The drone may deploy from the control center and travel to the zone based upon the navigation path.--, in lines 10-27, col. 5; and, -- (4) verify or determine an abnormal condition exists at the impacted zone via sensor data collected from the one or more drone-mounted sensors; and/or (5) generate and transmit (via wireless communication or data transmission over one or more radio frequency links) a notification that the abnormal condition exists at the impacted zone of the property, or generate and transmit (via wireless communication or data transmission over one or more radio frequency links) one or more recommended actions to a mobile device of a customer--, in lines 15-27, col. 17, and similarly, in lines 22-38, col. 19).


Claims 2, 10-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cuban as modified by Flick and TEDESCO, and further in view of LIVCHAK et al.  (US 20200054905 A1, DATE FILED:    March 20, 2018).
Re Claim 2, Cuban as modified by Flick and TEDESCO however do not explicitly disclose the camera is installed in an elevated area,
Livchak teaches the camera is installed in an elevated area (see Livchak: e.g., Fig. 4A, and Fig. 5, and, “camera 599, 614-616, 632, 650 etc.,” – An optical or infrared video imaging device may be mounted so as to detect emergence of fire or hot water vapor-containing fumes from a plan view of a hood.  The camera 599 may be selected based on a broad range of optical and near infrared frequencies.--, in [0042]; and, -- Spot radiant temperature or imaging may also be used in a duct.  FIG. 7 shows a modular unit 650 that can be supported on a pipe or other support 653 installed in a duct to detect burning embers floating therein using an infrared camera 640 with a wide-angle lens for a broad FOV.--, in [0046], [0053]-[0055]);
Cuban (as modified by Flick and TEDESCO) and Livchak are combinable as they are in the same field of endeavor: using camera and IR camera and image analysis thereof in smoke detection system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cuban (as modified by Flick)’s system using Livchak’s teachings by including the camera is installed in an elevated area to Cuban (as modified by Flick)’s camera in order to provide the smoke/fire detection for the area (see Livchak: e.g., in [0042]-[0046], and [0053]-[0055]).


Re Claim 10, Cuban as modified by Flick and TEDESCO however do not explicitly disclose the camera further comprises a wide-angle lens,
Livchak teaches the camera further comprises a wide-angle lens (see Livchak: e.g., Fig. 4A, and Fig. 5, and, “camera 599, 614-616, 632, 650 etc.,” – An optical or infrared video imaging device may be mounted so as to detect emergence of fire or hot water vapor-containing fumes from a plan view of a hood.  The camera 599 may be selected based on a broad range of optical and near infrared frequencies.--, in [0042]; and, -- Spot radiant temperature or imaging may also be used in a duct.  FIG. 7 shows a modular unit 650 that can be supported on a pipe or other support 653 installed in a duct to detect burning embers floating therein using an infrared camera 640 with a wide-angle lens for a broad FOV.--, in [0046], [0053]-[0055]). See the similar obviousness and motivation statements for combination of cited references as addressed above for claim 2.

Re Claims 11, 13-18, claims 11, and 13-18 are the corresponding method claim to claims 1-2, 4, 6-9 respectively.  Claims 10-18 thus are rejected for the similar reasons for claims 1-2, 4, 6-9. See above discussions with regard to claims 1-2, 4, 6-9 respectively. Cuban as modified by Flick, and TEDESCO and Livchak further disclose method of detecting smoke or a fire (see Cuban: e.g., --Classifiers can be trained to detect smoke, flames, heat signatures, or other objects that may be indicative of fires or other such occurrences.  In at least some embodiments the drones can be directed to move towards the area until sufficient information is available to determine the size of the fire, as well as the presence of humans near the fire and the type of activity of those humans, in order to determine whether the fire is likely a campfire or other contained fire that does not require attention. --, in [0039]-[0042]).

Re Claim 19, Cuban as modified by Flick and TEDESCO and Livchak further disclose triangulating the location of smoke or a 5 fire via the use of more than one camera (see Flick: e.g., -- Drone 110 may be configured to determine where drone 110 is located within coverage area 10 based upon each determined position from the position sensors, such as by using triangulation techniques along with known GPS coordinate information received from home-mounted sensors, and/or other ranging and bearing determination techniques.--, in lines 15-49, col. 8).


Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cuban as modified by Flick and TEDESCO, and further in view of Rutschman (US 20180239982 A1).
Re Claim 5, Cuban as modified by Flick and TEDESCO however do not explicitly disclose the photos are compressed with a lossless compression into compressed images and further wherein the stored data comprises the photos,
Rutschman teaches the photos are compressed with a lossless compression into compressed images and further wherein the stored data comprises the photos (see Rutschman: e.g., -- the hub processor 502 can perform operations such as stitching of constituent image parts into a composite image, compression, and/or encoding.  Stitching can involve aligning, comparison, keypoint detection, registration, calibration, compositing, and/or blending, for example, to combine two image parts into a composite image.  Compression can involve reduction of image data to use fewer bits than an original representation and can include lossless data compression or lossy data compression.  Encoding can involve storing information in accordance with a protocol and/or providing information on how a recipient should process data. …. or detecting smoke or fire associated with a wildfire and determining locations of a wildfire.  The hub processor 502 can transmit image recognition content to each of the image processors 504 and 504N for storage in memory.  The image processors 504 and 504N perform image recognition operations in parallel using the image recognition content with respect to imagery obtained for respective fields of view, such as fields of view 404 and 406, to detect imagery associated with a wildfire--, in [0116]-[0119]).
Cuban (as modified by Flick, and TEDESCO) and Rutschman are combinable as they are in the same field of endeavor: using camera and image analysis thereof in smoke and fire detection system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cuban (as modified by Flick, and TEDESCO)’s system using Rutschman’s teachings by including the photos are compressed with a lossless compression into compressed images and further wherein the stored data comprises the photos to Cuban (as modified by Flick)’s image data in order to achieve reduction of image data to use fewer bits than an original representation and can include lossless data compression or lossy data compression (see Rutschman: e.g., in [0116]-[0119]).

Re Claim 12, claim 12 is the corresponding method claim to claim 5 respectively.  Claim 12 thus is rejected for the similar reasons for claim 5. See above discussions with regard to claim 5 respectively. Cuban as modified by Flick, TEDESCO and Rutschman further disclose method of detecting smoke or a fire (see Cuban: e.g., --Classifiers can be trained to detect smoke, flames, heat signatures, or other objects that may be indicative of fires or other such occurrences.  In at least some embodiments the drones can be directed to move towards the area until sufficient information is available to determine the size of the fire, as well as the presence of humans near the fire and the type of activity of those humans, in order to determine whether the fire is likely a campfire or other contained fire that does not require attention. --, in [0039]-[0042]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cuban as modified by Flick, TEDESCO, and LIVCHAK, and further in view of WEISBACH (US 20110297828 A1), and Frank (US 20190340433 A1, which claims the priority of  us-provisional-application US 62665651, May 2, 2018).
Re Claim 20, claim 20 is the corresponding camera claim to claim 1 respectively.  Claim 20 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. Cuban as modified by Flick, TEDESCO and Livchak further disclose camera specially adapted for use in a smoke detection system (see Cuban: e.g., -- these cameras can be provided using one or more drones, which can each include one or more cameras or other sensors for capturing the image data.  These can include, for example, digital still cameras, digital video cameras, infrared detectors, stereoscopic cameras, thermal sensors, motion sensors, proximity sensors, and other such sensors or components.  The image data can include one or more images, or video, indicating pixel values for pixel locations of the camera sensor, for example, where the pixel values can represent data such as the intensity or color of ambient, infrared IR, or ultraviolet (UV) radiation detected by the sensor.--, in [0030], and [0047]; also see Livchak: e.g., Fig. 4A, and Fig. 5, and, “camera 599, 614-616, 632, 650 etc.,” – An optical or infrared video imaging device may be mounted so as to detect emergence of fire or hot water vapor-containing fumes from a plan view of a hood.  The camera 599 may be selected based on a broad range of optical and near infrared frequencies.--, in [0042]; and, -- Spot radiant temperature or imaging may also be used in a duct.  FIG. 7 shows a modular unit 650 that can be supported on a pipe or other support 653 installed in a duct to detect burning embers floating therein using an infrared camera 640 with a wide-angle lens for a broad FOV.--, in [0046], [0053]-[0055]);
Cuban as modified by Flick, TEDESCO and Livchak however do not explicitly disclose threshold filter for determining a shut-off threshold depending on the pixel matrix,
WEISBACH teaches a thermal imaging camera, such as an infrared camera used in fire and smoke detection and alarming system including image processing algorithm use of (i) a threshold filter for determining a shut-off threshold depending on the pixel matrix (see WEISBACH: e.g., -- To avoid this, the weight of a pixel is set at a higher percentage weight (e.g., 100%) in one embodiment of the present invention if the difference in the value of its pixel intensity from the intensity of the corresponding pixel in the accumulator 8 is above a shut-off threshold value I.sub.AS.  The pixel .mu.s thus written into the accumulator 8 more rapidly (or immediately and without averaging).  The shut-off threshold value I.sub.AS is typically set just slightly above the extent of variations caused by the noise--, in [0076]-[0079]),
Cuban (as modified by Flick, TEDESCO and Livchak) and WEISBACH are combinable as they are in the same field of endeavor: a thermal imaging, such as infrared camera used for a fire/smoke detection and alarming system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cuban (as modified by Flick, TEDESCO and Livchak)’s camera  using WEISBACH’s teachings by including image processing algorithm use of (i) a threshold filter for determining a shut-off threshold depending on the pixel matrix to Cuban (as modified by Flick, TEDESCO and Livchak)’s image processing, such as addition to , threshold filtering, low-pass filtering in order to achieve noise suppressions  (see WEISBACH: e.g., in [0076]-[0079]);
Cuban as modified by Flick, TEDESCO, Livchak and WEISBACH however still do not explicitly disclose including image processing algorithm use of (ii) an erosion filter to remove noise, and (iii) an additional filter selected from the group consisting of: (1) an infrared filter to identify fire and smoke related threats: and (2) a dilation filter;
Frank teaches image processing algorithm use of (ii) an erosion filter to remove noise, and (iii) an additional filter selected from the group consisting of: (1) an infrared filter to identify fire and smoke related threats: and (2) a dilation filter (see Frank: e.g., -- the AI-based object recognition method performed at block 344 is combined with a line/wall detection algorithm in order to perform the room segmentation.  Utilizing a line/wall detection algorithm has the positive side effect of creating geometric data that can be used for CAD export.  The AI-based object recognition process and 2D map generation described previously identifies and labels door locations.  In an embodiment, a method to identify walls or segments of lines is applied (e.g. a filter chain including erosion, dilation, Canny, Hough lines) using the identified door locations resulting in a map such as that shown in FIG. 39.  In an embodiment, walls and segments of walls are identified directly on a 2D map built by a handheld scanner using a line detection algorithm.  In some cases doors are built in a way that their shape can be identified in 2D by detecting the points in which the laser data goes slightly inside the wall and there is a symmetry between points.  In addition, if the distance in between two points is more or less the same length of a door, it can be considered it a door.  However, as this method is not always reliable and can result in a lot of false positives, it is combined with the application of an object recognition method to the output of a vision based sensor.--, in [0131]-[0138]);
Cuban (as modified by Flick, TEDESCO, Livchak and WEISBACH) and Frank are combinable as they are in the same field of endeavor: a thermal imaging, such as infrared camera used for a fire/smoke detection and alarming system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cuban (as modified by Flick, TEDESCO Livchak and WEISBACH)’s  camera using Fank’s teachings by including image processing algorithm use of (ii) an erosion filter to remove noise, and (iii) an additional filter selected from the group consisting of: (1) an infrared filter to identify fire and smoke related threats: and (2) a dilation filter to Cuban (as modified by Flick, TEDESCO, Livchak and WEISBACH)’s image processing in order to recognize, any types of labeled images can be used as training data.  For example, in an embodiment the labeled images include safety items such as, but not limited to: fire extinguishers, fire alarms, smoke detectors, sprinkler systems, and exit door signs (see Frank: e.g., in [0131]-[0138]).















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667